Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT effective January 1, 2013 between Glacier Bancorp, Inc., hereinafter
called “Company”, and Michael J. Blodnick, hereinafter called “Executive.”

RECITALS

 

A. Executive has served as President and Chief Executive Officer of the Company.

 

B. The Company desires Executive to continue his employment at the Company under
the terms and conditions of this Agreement.

 

C. Executive desires to continue his employment at the Company under the terms
and conditions of this Agreement.

AGREEMENT

 

1. Employment. The Company agrees to employ Executive and Executive accepts
employment by the Company on the terms and conditions set forth in this
Agreement. Executive’s title will be President and Chief Executive Officer of
the Company. During the term of this Agreement, Executive will serve as a
director of the Company and of the Banks.

 

2. Term. The term of this Agreement (“Term”) is one year, beginning on January
1, 2013.

 

3. Duties. The Company will employ Executive as its President and Chief
Executive Officer. Executive will faithfully and diligently perform his assigned
duties, which include the following:

 

  (a) Company Performance. Executive will be responsible for all aspects of the
Company’s performance, including without limitation, directing that daily
operational and managerial matters are performed in a manner consistent with the
Company’s policies.

 

  (b) Development and Preservation of Business. Executive will be responsible
for the development and preservation of banking relationships and other business
development efforts (including appropriate civic and community activities).

 

  (c)

Report to Board. Executive will report directly to the Company’s board of
directors. The Company’s board of directors may, from time to time, modify
Executive’s title or add, delete, or modify Executive’s performance
responsibilities to accommodate management succession, as well as any other
management objectives of the Company. Executive will assume any additional



--------------------------------------------------------------------------------

  positions, duties and responsibilities as may reasonably be requested of him
with or without additional compensation, as appropriate and consistent with
Sections 3(a) and 3(b) of this Agreement.

 

4. Extent of Services. Executive will devote all of his working time, attention
and skill to the duties and responsibilities set forth in Section 3. To the
extent that such activities do not interfere with his duties under Section 3,
Executive may participate in other businesses as a passive investor, but
(a) Executive may not actively participate in the operation or management of
those businesses, and (b) Executive may not, without the Company’s prior written
consent, make or maintain any investment in a business with which the Company or
its subsidiaries has an existing competitive or commercial relationship.

 

5. Company Board. During the term, the Company will use its best efforts to
nominate and recommend Executive for election to the Company’s board of
directors.

 

6. Salary. Executive will receive an annual salary of $470,817.00, to be paid in
accordance with the Company’s regular payroll schedule. Subsequent salary
increases are subject to the Company’s annual review of Executive’s compensation
and performance.

 

7. Incentive Compensation. During the Term, the Company’s board of directors
will determine the amount of bonus to be paid by the Company to Executive for
that year, if any. In making this determination, the Company’s board of
directors will consider factors such as Executive’s performance of his duties
and the safety, soundness and profitability of the Company. Executive’s bonus,
if any, will reflect Executive’s contribution to the performance of the Company
during the year, also taking into account the nature and extent of incentive
bonuses paid to comparable senior officers at the Company. This bonus will be
paid to Executive no later than February 28 of the year following the year in
which the bonus is earned by Executive.

 

8. Income Deferral. Executive will be eligible to participate in any program
available to the Company’s senior management for income deferral, for the
purpose of deferring receipt of any or all of the compensation he may become
entitled to under this Agreement.

 

9. Vacation and Benefits.

 

  (a) Vacation and Holidays. Executive will accrue four weeks of paid vacation
each year in addition to all holidays observed by the Company and its
subsidiaries. Accrual of vacation time shall be in accordance with the Company’s
Employee Manual. Executive may carry over, in the aggregate, up to four weeks of
unused vacation to a subsequent year provided; however, that Executive’s
vacation accrual will cap at four weeks and will not begin accruing again until
Executive’s accrued vacation balance falls below the cap. Each calendar year,
Executive shall take at least five (5) consecutive days of vacation.

 

2



--------------------------------------------------------------------------------

  (b) Benefits. Executive will be entitled to participate in any group life
insurance, disability, medical, dental, health and accident insurance plans,
profit sharing and pension plans and in other employee fringe benefit programs
the Company may have in effect from time to time for its similarly situated
employees, in accordance with and subject to any policies adopted by the
Company’s board of directors with respect to the plans or programs, including
without limitation, any incentive or employee stock option plan, deferred
compensation plan, 401(k) plan, and Supplemental Executive Retirement Plan
(SERP). The Company through this Agreement does not obligate itself to make any
particular benefits available to its employees.

 

  (c) Business Expenses. The Company will reimburse Executive for ordinary and
necessary expenses which are consistent with past practice at the Company
(including, without limitation, travel, entertainment, and similar expenses) and
which are incurred in performing and promoting the Company’s business. Executive
will present from time to time itemized accounts of these expenses, subject to
any limits of the Company policy or the rules and regulations of the Internal
Revenue Service. Reimbursement will be made as soon as practicable but no later
than the last day of the calendar year following the calendar year in which the
expenses were incurred. The amount of expenses eligible for reimbursement in one
calendar year will not affect the amount of expenses eligible for reimbursement
in any other calendar year.

 

10. Termination of Employment.

 

  (a) Termination by the Company for Cause. If the Company terminates
Executive’s employment for Cause (defined below) before this Agreement
terminates, the Company will pay Executive, within 10 business days following
his termination of employment, or on the next regularly scheduled pay date,
whichever is earlier, the salary earned and expenses reimbursable under this
Agreement incurred through the date of his termination. Executive will have no
right to receive compensation or other benefits for any period after termination
under this Section 10(a).

 

  (b) Other Termination by the Company. If the Company terminates Executive’s
employment without Cause before this Agreement terminates, or Executive
terminates his employment for Good Reason (defined below) before this Agreement
terminates, the Company will pay Executive a payment having a present value
equal to the compensation and other benefits he would have been entitled to for
the remainder of the Term if his employment had not terminated. All payments
made pursuant to this Section 10(b) shall be completed no later than March 15 of
the calendar year following the calendar year in which Executive’s employment
terminates.

 

  (c)

Death or Disability. This Agreement terminates (1) if Executive dies or (2) if
Executive is unable to perform his duties and obligations under this Agreement
for a period of 90 consecutive days as a result of a physical or mental
disability

 

3



--------------------------------------------------------------------------------

  arising at any time during the Term of this Agreement, unless with reasonable
accommodation Executive could continue to perform his duties under this
Agreement and making these accommodations would not pose an undue hardship on
the Company. If termination occurs under this Section 10(c), the Company shall
pay Executive or his estate, within 10 business days following his termination
of employment, all compensation and benefits earned and expenses reimbursable
through the date Executive’s employment terminated.

 

  (d) Termination Related to a Change in Control. The following provisions shall
survive the expiration of the Term of this Agreement and the termination of
Executive’s employment.

 

  (1) Termination by Company. If the Company, or its successor in interest by
merger, or its transferee in the event of a purchase in an assumption
transaction terminates Executive’s employment without Cause, as defined in
Section 10(g): (A) within three (3) years following a Change in Control (as
defined below); or (B) before a Change in Control but on or after the date that
any party either announces or is required by law to announce any prospective
Change in Control transaction and a Change in Control occurs within six months
after the termination, then Bank will provide Executive with the payment and
benefits described in Section 10(d)(3) below.

 

  (2) Termination by Executive. If Executive terminates Executive’s employment
with Good Reason, as defined in Section 10(h), within three (3) years following
a Change in Control, the Company will provide Executive with the payment and
benefits described in Section 10(d)(3) below.

 

  (3) Payments. If Section 10(d)(1)(A) or Section 10(d)(2) is triggered in
accordance with its terms, the Company will: (i) subject to Sections 10(e) and
10(j) below, beginning within 30 days after Executive’s separation from service
as defined by Treasury Regulation § 1.409A-1(h) (“Separation from Service”), pay
Executive in 36 substantially equal monthly installments in an overall amount
equal to 2.99 times the Executive’s annual salary (determined as of the day
before the date Executive’s employment was terminated) and (ii) maintain and
provide for 2.99 years following Executive’s termination, at no cost to
Executive, the benefits described in Section 9(b) to which Executive is entitled
(determined as of the day before the date of such termination); but if
Executive’s participation in any such benefit is thereafter barred or not
feasible, or discontinued or materially reduced, the Company will arrange to
provide Executive with benefits substantially similar to those benefits or
reimburse Executive’s out-of-pocket expenses of substantially similar type and
value. Subject to Sections 10(e) and 10(j) below, if Section 10(d)(1)(B) is
triggered in accordance with its terms, beginning within 30 days after a Change
in Control, the Company will pay Executive in 36 substantially equal monthly
installments in an overall amount equal to 2.99 times the Executive’s annual
salary (determined on the day before the date Executive’s employment was
terminated).

 

4



--------------------------------------------------------------------------------

  (e) Limitations on Payments Related to Change in Control. The following apply
notwithstanding any other provision of this Agreement:

 

  (1) the total of the payments and benefits described in Section 10(d)(3) will
be less than the amount that would cause them to be a “parachute payment” within
the meaning of Section 280G(b)(2)(A) of the Internal Revenue Code;

 

  (2) the payment and benefits described in Section 10(d)(3) will be reduced by
any compensation (in the form of cash or other benefits) received by Executive
from the Company or its successor after the Change in Control and/or after
Executive’s termination of employment; and

 

  (3) Executive’s right to receive the payments and benefits described in
Section 10(d)(3) terminates (i) immediately if before the Change in Control
transaction closes, Executive terminates his employment without Good Reason, or
the Company terminates Executive’s employment for Cause, or (ii) three years
after a Change of Control occurs.

 

  (f) Return of Bank Property. If and when Executive ceases, for any reason, to
be employed by the Company, Executive must return to the Company all keys, pass
cards, identification cards, cell phones, blackberries or other smart phones,
tablets, electronic storage devices, company credit cards and any other property
of the Company. At the same time, Executive also must return to the Company all
originals and copies (whether in memoranda, designs, devices, electronic storage
devices, tapes, manuals, and specifications) which constitute proprietary or
confidential information or material of the Company or its subsidiaries. The
obligations in this paragraph include the return of documents and other
materials which may be in his desk at work, in his car, in place of residence,
or in any other location under his control.

 

  (g) Cause. “Cause” means any one or more of the following:

 

  (1) Willful misfeasance or gross negligence in the performance of Executive’s
duties;

 

  (2) Conviction of a crime in connection with his duties;

 

  (3) Conduct demonstrably and significantly harmful to the Company, as
reasonably determined on the advice of legal counsel of the Company’s board of
directors;

 

  (4)

Death or permanent disability, for purposes of this section permanent disability
means a physical or mental impairment which renders Executive

 

5



--------------------------------------------------------------------------------

  incapable of substantially performing the duties required under this
Agreement, and which is expected to continue rendering Executive so incapable
for the reasonably foreseeable future;

 

  (5) Any other legitimate business reason as determined by the Company’s board
of directors.

 

  (h) Good Reason. Executive terminates employment for “Good Reason” if all four
of the following criteria are satisfied:

 

  (1) Any one or more of the following conditions (each a “Condition”) arises
without Executive’s consent:

(A) The material reduction of Executive’s salary, unless the reduction is
generally applicable to substantially all Company employees (or employees of a
successor or controlling entity of the Company) formerly benefited;

(B) The material diminution in Executive’s authority or duties as they exist on
the date of this Agreement;

(C) The material breach of this Agreement by the Company, or

(D) A material relocation or transfer of Executive’s principal place of
employment to a location outside Flathead County, Montana.

 

  (2) Executive gives notice to the Company of the Condition within 90 days of
the initial existence of the Condition.

 

  (3) The Company fails to reasonably remedy the Condition within 30 days
following receipt of the notice described in paragraph (2) above.

 

  (4) Executive terminates employment within 180 days following the initial
existence of the Condition.

 

  (i) Change in Control. “Change in Control” means a change “in the ownership or
effective control” or “in the ownership of a substantial portion of the assets”
of the Company, within the meaning of Treas Reg. § 1.409A-3(i)(5).

 

  (j)

Section 409A Compliance. Notwithstanding anything in this Agreement to the
contrary, if any amounts that become due under this Agreement on account of the
termination of Executive’s employment constitute “nonqualified deferred
compensation” within the meaning of Code Section 409A, payment of such amounts
shall not commence until Executive incurs a Separation from Service (as defined
in Section 10(d)(3)). If, at the time of Executive’s Separation from Service
under this Agreement, Executive is a “specified employee” (under Internal
Revenue Code Section 409A), any amount that constitutes “nonqualified

 

6



--------------------------------------------------------------------------------

  deferred compensation” within the meaning of Code Section 409A that becomes
payable to Executive on account of Executive’s Separation from Service
(including any amounts payable pursuant to the preceding sentence) will not be
paid until after the end of the sixth calendar month beginning after Executive’s
Separation from Service (the “409A Suspension Period”). Within 14 calendar days
after the end of the 409A Suspension Period, Executive shall be paid a lump sum
payment in cash equal to any payments delayed because of the preceding sentence,
together with interest on them for the period of delay at a rate not less than
the average prime interest rate published in the Wall Street Journal on any day
chosen by the Company during that period. Thereafter, Executive shall receive
any remaining payments as if there had not been an earlier delay.

 

11. Confidentiality. Executive will not, during the Term of this Agreement and
for a period of five years after Executive’s employment with the Bank or Company
has terminated, use for his own purposes or disclose to any other person or
entity any confidential business information concerning the Bank or Company or
their business operations, unless (1) the Bank or Company consents to the use or
disclosure of confidential information; (2) the use or disclosure is consistent
with Executive’s duties under this Agreement, or (3) disclosure is required by
law or court order. For purposes of this Agreement, confidential business
information includes, without limitation, trade secrets (as defined under the
Montana Uniform Trade Secrets Act, Montana Code §30-14-402), various
confidential information on investment management practices, marketing plans,
pricing structure and technology of either the Bank or Company. Executive will
also treat the terms of this Agreement as confidential business information.

 

12. Noncompetition. During the Term and the terms of any extensions or renewals
of this Agreement and for a period of three years after Executive’s employment
with the Bank or Company has terminated, Executive will not, directly or
indirectly, as a shareholder, director, officer, employee, proprietor, partner,
member, agent, consultant, lessor, creditor or otherwise

 

  (a) provide management, supervisory or other similar services to any person or
entity conducting a banking or lending business in counties in which the Bank or
Company or a subsidiary of Company had a branch or office during the term of
this Agreement;

 

  (b) persuade or entice, or attempt to persuade or entice any employee of the
Bank, Company or a subsidiary of Company to terminate his/her employment with
the Bank, Company or a subsidiary of the Company;

 

  (c) persuade or entice or attempt to persuade or entice any person or entity
with whom Executive had pre-termination communications to change, terminate,
cancel, rescind or revoke its banking or contractual relationships with the
Bank, Company or a subsidiary of Company.

 

7



--------------------------------------------------------------------------------

13. Enforcement.

 

  (a) The Company, Bank and Executive stipulate that, in light of all of the
facts and circumstances of the relationship between Executive and the Company
and Bank, the agreements referred to in Sections 11 and 12 (including without
limitation their scope, duration and geographic extent) are fair and reasonably
necessary for the protection of the Company’s and Bank’s confidential
information, goodwill and other protectable interests. If a court of competent
jurisdiction should decline to enforce any of those covenants and agreements,
Executive and the Company and Bank request the court to reform these provisions
to restrict Executive’s use of confidential information and Executive’s ability
to compete with the Company or Bank to the maximum extent, in time, scope of
activities and geography, the court finds enforceable.

 

  (b) Executive acknowledges the Bank and Company will suffer immediate and
irreparable harm that will not be compensable by damages alone if Executive
repudiates or breaches any of the provisions of Sections 11 or 12 or threatens
or attempts to do so. For this reason, under these circumstances, the Company or
Bank, in addition to and without limitation of any other rights, remedies or
damages available to it at law or in equity, will be entitled to obtain
temporary, preliminary and permanent injunctions in order to prevent or restrain
the breach, and the Company and Bank will not be required to post a bond as a
condition for the granting of this relief.

 

14. Covenants. Executive specifically acknowledges the receipt of adequate
consideration for the covenants contained in Sections 11 and 12 and that the
Company is entitled to require him to comply with these Sections. These Sections
will survive termination of this Agreement. Executive represents that if his
employment is terminated, whether voluntarily or involuntarily, Executive has
experience and capabilities sufficient to enable Executive to obtain employment
in areas which do not violate this Agreement and that the Company’s enforcement
of a remedy by way of injunction will not prevent Executive from earning a
livelihood.

 

15. Jury Waiver. THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE AND UNDERSTAND THAT
ARTICLE II, SECTION 26 OF THE MONTANA CONSTITUTION PROVIDES THE RIGHT TO A TRIAL
BY JURY. THE PARTIES FURTHER ACKNOWLEDGE AND UNDERSTAND THAT BY WAIVING THEIR
RIGHT TO A TRIAL BY JURY ANY LITIGATION SUBJECT TO THIS JURY WAIVER WILL BE
DECIDED SOLELY BY THE JUDGE ASSIGNED TO THE CASE. BEING FULLY AWARE OF THEIR
CONSTITUTIONAL RIGHT TO A TRIAL BY JURY, THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE
RIGHTS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).

 

8



--------------------------------------------------------------------------------

16. Miscellaneous Provisions.

 

  (a) Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties concerning its subject matter and supersedes all
prior agreements, correspondence, representations, or understandings between the
parties relating to its subject matter.

 

  (b) Binding Effect. This Agreement will bind and inure to the benefit of the
Company’s, its subsidiaries’ and Executive’s heirs, legal representatives,
successors and assigns.

 

  (c) Litigation Expenses. In the event of any dispute or legal or equitable
action arising from this Agreement, the prevailing party shall be entitled to
all of its out-of-pocket expenses and costs including, without limitation,
reasonable attorneys’ fees and costs.

 

  (d) Waiver. The failure of any party to insist upon strict performance of any
of the terms and provisions of this Agreement shall not be construed as a waiver
or relinquishment of any such terms or conditions or of any other term or
condition and the same shall be and remain in full force and effect. Any waiver
by a party of its rights under this Agreement must be written and signed by the
party waiving its rights. A party’s waiver of the other party’s breach of any
provision of this Agreement will not operate as a waiver of any other breach by
the breaching party.

 

  (e) Assignment. The services to be rendered by Executive under this Agreement
are unique and personal. Accordingly, Executive may not assign any of his rights
or duties under this Agreement.

 

  (f) Amendment. This Agreement may be modified only through a written
instrument signed by both parties.

 

  (g) Severability. The provisions of this Agreement are severable. The
invalidity of any provision will not affect the validity of other provisions of
this Agreement.

 

  (h) Governing Law and Venue. This Agreement will be governed by and construed
in accordance with Montana law, except to the extent that certain regulatory
matters may be governed by federal law. The parties must bring any legal
proceeding arising out of this Agreement in Flathead County, Montana.

 

  (i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
will constitute one and the same instrument.

 

9



--------------------------------------------------------------------------------

  (i) Attorney Representation. Executive is aware that in any contract,
including this Agreement, the interests of the parties may conflict and that
there may be issues upon which only an attorney is qualified to
advise. Executive acknowledges that Executive was free to and was encouraged to
retain an attorney to thoroughly discuss all aspects of this
Agreement. Executive further acknowledges that Executive had an opportunity to
read and review this Agreement and that Executive is knowingly, voluntarily and
of Executive’s own free will entering into this Agreement.

Signed this 20th day of December, 2012.

 

GLACIER BANCORP, INC. By:  

    /s/ Everit A. Sliter

  Everit A. Sliter, Chairman

 

Attest: By:  

    /s/ LeeAnn Wardinsky

  LeeAnn Wardinsky, Secretary

 

EXECUTIVE

    /s/ Michael J. Blodnick

Michael J. Blodnick

 

10